Exhibit 10.2

 

 

 

AMENDED & RESTATED GUARANTEE AND COLLATERAL AGREEMENT

made by

GARTNER, INC.

and certain of its Subsidiaries

in favor of

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of September 28, 2020

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1.

 

DEFINED TERMS

     1  

1.1

 

Definitions

     1  

1.2

 

Other Definitional Provisions

     5  

SECTION 2.

 

GUARANTEE

     5  

2.1

 

Guarantee

     5  

2.2

 

Right of Contribution

     6  

2.3

 

No Subrogation

     6  

2.4

 

Amendments, etc. with respect to the Guaranteed Obligations

     7  

2.5

 

Guarantee Absolute and Unconditional

     7  

2.6

 

Reinstatement

     8  

2.7

 

Payments

     8  

SECTION 3.

 

GRANT OF SECURITY INTEREST

     8  

SECTION 4.

 

REPRESENTATIONS AND WARRANTIES

     9  

4.1

 

Title; No Other Liens

     9  

4.2

 

Perfected First Priority Liens

     10  

4.3

 

Jurisdiction of Organization; Chief Executive Office

     10  

4.4

 

Equipment

     10  

4.5

 

Investment Property

     10  

4.6

 

Intellectual Property

     10  

SECTION 5.

 

COVENANTS

     11  

5.1

 

Delivery of Instruments, Certificated Securities and Chattel Paper

     11  

5.2

 

Maintenance of Perfected Security Interest; Further Documentation

     11  

5.3

 

Changes in Name, etc

     12  

5.4

 

Notices

     12  

5.5

 

Investment Property

     12  

5.6

 

Intellectual Property

     12  

5.7

 

Commercial Tort Claims

     14  

SECTION 6.

 

REMEDIAL PROVISIONS

     14  

6.1

 

Receivables

     14  

6.2

 

Investment Property

     14  

6.3

 

Proceeds to be Turned Over To Administrative Agent

     15  

6.4

 

Application of Proceeds

     15  

6.5

 

Code and Other Remedies

     16  

6.6

 

Subordination

     17  

6.7

 

Deficiency

     17  

SECTION 7.

 

THE ADMINISTRATIVE AGENT

     17  

7.1

 

Administrative Agent’s Appointment as Attorney-in-Fact, etc

     17  

7.2

 

Duty of Administrative Agent

     19  

7.3

 

Execution of Financing Statements

     19  

7.4

 

Authority of Administrative Agent

     19  

SECTION 8.

 

MISCELLANEOUS

     20  

8.1

 

Amendments in Writing

     20  



--------------------------------------------------------------------------------

8.2

 

Notices

     20  

8.3

 

No Waiver by Course of Conduct; Cumulative Remedies

     20  

8.4

 

Enforcement Expenses; Indemnification

     20  

8.5

 

Successors and Assigns

     20  

8.6

 

Set-Off

     21  

8.7

 

Counterparts

     21  

8.8

 

Severability

     21  

8.9

 

Section Headings

     21  

8.10

 

Integration

     21  

8.11

 

GOVERNING LAW

     21  

8.12

 

Submission To Jurisdiction; Waivers

     22  

8.13

 

Acknowledgements

     22  

8.14

 

Additional Grantor

     22  

8.15

 

Releases

     22  

8.16

 

WAIVER OF JURY TRIAL

     23  

8.17

 

Effect of Restatement

     23  

 

SCHEDULES    Schedule 1    Notice Addresses Schedule 2    Investment Property
Schedule 3    Perfection Matters Schedule 4    Jurisdictions of Organization and
Chief Executive Offices Schedule 5    Equipment Locations Schedule 6   
Intellectual Property



--------------------------------------------------------------------------------

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT, dated as of
September 28, 2020, made by each of the signatories hereto (together with any
other entity that may become a party hereto as provided herein, the “Grantors”),
in favor of JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”) for (x) the banks and other financial
institutions or entities (the “Lenders”) from time to time parties to the
Amended and Restated Credit Agreement, dated as of September 28, 2020 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among GARTNER, INC. (the “Borrower”), the
Lenders and the Administrative Agent, and (y) the other Secured Parties (as
defined below).

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders and the Issuing Lenders
have severally agreed to make extensions of credit to the Borrower upon the
terms and subject to the conditions set forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
businesses;

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Administrative Agent for the ratable benefit of the Secured Parties;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Secured Parties, as follows:

SECTION 1. DEFINED TERMS

1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms are used herein as defined in the New
York UCC: Accounts, Certificated Security, Chattel Paper, Commercial Tort
Claims, Documents, Equipment, Fixtures, General Intangibles, Instruments,
Inventory, Letter-of-Credit Rights and Supporting Obligations.

(b) The following terms shall have the following meanings:

 

1



--------------------------------------------------------------------------------

“Additional Obligations”: all obligations and liabilities of a Guarantor or
other Subsidiary of the Borrower to the Administrative Agent, any Lender or any
Affiliate of any Lender pursuant to any Specified Swap Agreement or any
Specified Cash Management Agreement to which such Guarantor or Subsidiary is
party; provided, however, that for the purposes of determining any Obligations
of any Grantor, the definition of “Additional Obligations” shall not create any
guarantee by such Grantor of any Excluded Swap Obligation.

“Agreement”: this Amended and Restated Guarantee and Collateral Agreement, as
the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time.

“Borrower Obligations”: the collective reference to the unpaid principal of and
interest on (including interest accruing at the then applicable rate provided in
the Credit Agreement after the maturity of the Loans and Reimbursement
Obligations and interest accruing at the then applicable rate provided in the
Credit Agreement after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender (or, in
the case of Specified Swap Agreements or any Specified Cash Management
Agreement, any Affiliate of any Lender), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, the Credit Agreement, any other
Loan Document, the Letters of Credit, any Specified Swap Agreement, any
Specified Cash Management Agreement or any other document made, delivered or
given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including all fees, charges and disbursements of counsel to the Administrative
Agent or to any Lender that are required to be paid by the Borrower pursuant
hereto) or otherwise; provided, however, that for the purposes of determining
any Guaranteed Obligations of any Grantor, the definition of “Borrower
Obligations” shall not create any guarantee by such Grantor of any Excluded Swap
Obligation of such Grantor.

“Collateral”: as defined in Section 3.

“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.

“Copyrights”: (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished, all registrations and
recordings thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright Office
(including those United States copyright registrations and applications for
registration listed in Schedule 6), and (ii) the right to obtain all renewals
thereof.

“Copyright Licenses”: any written agreement naming any Grantor as licensor or
licensee, granting any right under any Copyright, including the grant of rights
to distribute, exploit and sell materials derived from any Copyright (including
those listed in Schedule 6).

“Deposit Account”: as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including any demand, time, savings, passbook or
like account maintained with a depositary institution.

“Excluded Collateral”: unless otherwise agreed by the Borrower and the
Administrative Agent, (a) any owned or leased real property or any other
interest in real property, (b) motor vehicles and

 

2



--------------------------------------------------------------------------------

other assets subject to certificates of title, (c) any Letter-of-Credit Rights
(except to the extent perfection can be obtained by filing financing statements
under the UCC) and Commercial Tort Claims with a potential value below
$30,000,000, (d) any property to the extent that the grant of a security
interest in which is prohibited by applicable law, requires a consent not
obtained of any Governmental Authority pursuant to such applicable law or is
prohibited by, or constitutes a breach or default under or results in the
termination of or requires any consent not obtained under, any contract,
license, agreement, instrument or other document evidencing or giving rise to
such property or, in the case of any Investment Property, Pledged Stock or
Pledged Note (other than any of the foregoing issued by a Grantor), any
applicable shareholder or similar agreement, (e) margin stock and Capital Stock
in any Person (other than any wholly-owned Subsidiary of the Borrower) to the
extent not permitted by the terms of such Person’s organizational or joint
venture documents in each case, after giving effect to the applicable
anti-assignment provisions of the UCC, (f) any property to the extent a security
interest in such assets would result in material adverse tax consequences as
reasonably determined by the Borrower, (g) any newly acquired asset or
Subsidiary or any asset of such newly acquired Subsidiary to the extent that the
collateral assignment thereof or the creation of a security interest therein
would constitute a breach of the terms of any permit, license, contract,
authorization, lease or agreement or would permit the relevant counterparty to
terminate such permit, license, contract, authorization, lease or agreement,
(h) (x) any governmental permit, license, contract, franchise or authorization
or (y) any lease, license, contract or agreement to which any of the Grantors is
a party or any of its rights or interests thereunder, in each case, to the
extent that the collateral assignment thereof or the creation of a security
interest therein would constitute a breach of the terms of such permit, license,
contract, franchise, authorization, lease or agreement, or would permit the
relevant Governmental Authority or counterparty to terminate such permit,
license, contract, franchise, authorization, lease or agreement after giving
effect to the applicable anti-assignment provisions of the UCC, and only so long
as the applicable provision giving rise to such violation or invalidity or such
right of termination was not incurred in anticipation of the Loans, (i) any
property to the extent actions would be required in any non-U.S. jurisdiction in
order to create any security interests in such property located or titled
outside of the U.S. or to perfect any such security interests, (j) any United
States “intent to use” trademark application or intent-to-use service mark
application filed pursuant to Section 1(b) of the Lanham Act to the extent that
the grant of a security interest therein would impair the validity or
enforceability of, or render void or voidable or result in the cancellation of
any Grantor’s right, title or interest therein or any trademark or service mark
issued as a result of such application under applicable federal law, or any
intellectual property or rights therein or thereto if the grant of a Lien on or
security interest in such intellectual property would result in the cancellation
or voiding of such intellectual property or such rights and (k) any property in
circumstances where the costs of obtaining a security interest in such property
exceed the benefit to the Secured Parties afforded thereby (as reasonably
determined by the Borrower and the Administrative Agent).

“Foreign Subsidiary Voting Stock”: the voting Capital Stock of any Foreign
Subsidiary or Foreign Subsidiary Holdco.

“Grantor Registered Intellectual Property”: all (i) Copyrights registered with
and applications for copyright registrations pending before the United States
Copyright Office, (ii) Patents issued by and patent applications pending before
the United States Patent and Trademark Office, and (iii) Trademarks registered
with and applications for trademark registrations pending before the United
States Patent and Trademark Office, in each case, owned by any Grantor.

“Guaranteed Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor (other than, with respect to any Guarantor, any
Excluded Swap Obligations) which may arise under or in connection with this
Agreement (including Section 2), whether on account of guarantee obligations,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including all fees and disbursements of counsel to the Administrative Agent or
to the Lenders that are required to be paid by such Guarantor pursuant to the
terms of this Agreement).

 

3



--------------------------------------------------------------------------------

“Guarantors”: the collective reference to each Subsidiary Guarantor.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including the Copyrights,
the Patents, the Trademarks, all Copyright Licenses, Trademark Licenses and
Patent Licenses under which any Grantor is the exclusive licensee of a U.S.
registered Copyright, Trademark and/or Patent or an application therefor,
Internet domain names, intellectual property rights in technology, know-how,
trade secrets, software and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
the Borrower or any of its Subsidiaries.

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC (other than
any Foreign Subsidiary Voting Stock excluded from the definition of “Pledged
Stock”) and (ii) whether or not constituting “investment property” as so
defined, all Pledged Notes and all Pledged Stock.

“Issuers”: the collective reference to each issuer of any Investment Property.

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

“Obligations”: (i) in the case of the Borrower, the Borrower Obligations and
(ii) in the case of each Guarantor, the Guaranteed Obligations.

“Patents”: (i) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, (ii) all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, including with respect to (i) and (ii) those
United States patents and patent applications listed in Schedule 6, and
(iii) all rights to obtain any reissues or extensions of the foregoing.

“Patent License”: all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to practice any invention covered in
whole or in part by a Patent, including those listed in Schedule 6.

“Pledged Notes”: all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than promissory notes issued in connection with
extensions of trade credit by any Grantor in the ordinary course of business).

“Pledged Stock”: the shares of Capital Stock listed on Schedule 2, together with
any other shares, stock certificates, options, interests or rights of any nature
whatsoever in respect of the Capital Stock of any Person that may be issued or
granted to, or held by, any Grantor while this Agreement is in effect; provided
that in no event shall more than 66% of the total outstanding Foreign Subsidiary
Voting Stock of any Foreign Subsidiary or Foreign Subsidiary Holdco be required
to be pledged hereunder.

 

4



--------------------------------------------------------------------------------

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include all dividends or other income
from the Investment Property, collections thereon or distributions or payments
with respect thereto.

“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including any
Account).

“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders, the Issuing Lenders and any affiliate of any Lender or Issuing Lender
to which Borrower Obligations or Guaranteed Obligations, as applicable, are
owed.

“Trademarks”: (i) all trademarks, trade names, trade dress, service marks and
other source identifiers, and all goodwill associated therewith, now existing or
hereafter adopted or acquired, all registrations and recordings thereof, and all
applications in connection therewith, whether in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof or any other country or any political subdivision thereof, or
otherwise, and all common-law rights related thereto (including those United
States trademark registrations and applications for registration listed in
Schedule 6), and (ii) the right to obtain all renewals thereof.

“Trademark License”: any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark (including those
listed in Schedule 6).

“UCC”: the New York UCC or Uniform Commercial Code under any other state the
laws of which are required to be applied in connection with the issue of
perfection of security interests.

1.2 Other Definitional Provisions. (a) The words “hereof,” “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified. The words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

SECTION 2. GUARANTEE

2.1 Guarantee. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Secured Parties and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by the Loan Parties (and in respect of Additional Obligations only,
any Subsidiary of the Borrower that is not a Loan Party) when due (whether at
the stated maturity, by acceleration or otherwise) of the Borrower Obligations
and Additional Obligations (other than, in each case, with respect to any
Guarantor, any Excluded Swap Obligations). The Borrower hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Administrative
Agent, for the ratable benefit of the Secured Parties and their respective
successors,

 

5



--------------------------------------------------------------------------------

indorsees, transferees and assigns, the prompt and complete payment and
performance by the Borrower’s Subsidiaries when due (whether at the stated
maturity, by acceleration or otherwise) of the Additional Obligations.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Grantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Grantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

(c) Each Grantor agrees that the Guaranteed Obligations may at any time and from
time to time exceed the amount of the liability of such Grantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent or any Lender hereunder.

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until all the Borrower Obligations shall have been satisfied by payment
in full (excluding obligations under or in respect of Specified Swap Agreements,
contingent obligations for which no claim has been made or pursuant to Specified
Cash Management Agreements), no Letter of Credit shall be outstanding (other
than Letters of Credit which have been cash collateralized or backstopped in a
manner reasonably acceptable to the Issuing Lender thereof) and the Commitments
shall be terminated, notwithstanding that from time to time during the term of
the Credit Agreement the Loan Parties may be free from any Borrower Obligations.

(e) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Administrative Agent or any
Lender from the Borrower, any of the Guarantors, any other guarantor or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Guaranteed Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Guaranteed Obligations or any payment received or
collected from such Guarantor in respect of the Guaranteed Obligations), remain
liable for the Borrower Obligations up to the maximum liability of such
Guarantor hereunder until the Borrower Obligations are paid in full (excluding
obligations under or in respect of Specified Swap Agreements, contingent
obligations for which no claim has been made or pursuant to Specified Cash
Management Agreements), no Letter of Credit shall be outstanding (other than
Letters of Credit which have been cash collateralized or backstopped in a manner
reasonably acceptable to the Issuing Lender thereof) and the Commitments are
terminated.

2.2 Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the Lenders, and each Guarantor
shall remain liable to the Administrative Agent and the Lenders for the full
amount guaranteed by such Guarantor hereunder.

2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Administrative
Agent or any Lender, no Guarantor shall be entitled to be subrogated to any of
the rights of the Administrative Agent or any Lender against

 

6



--------------------------------------------------------------------------------

the Borrower or any other Guarantor or any collateral security or guarantee or
right of offset held by the Administrative Agent or any Lender for the payment
of the Guaranteed Obligations, nor shall any Guarantor seek or be entitled to
seek any contribution or reimbursement from the Borrower or any other Guarantor
in respect of payments made by such Guarantor hereunder, until all amounts owing
to the Administrative Agent and the Lenders by the Borrower on account of the
Borrower Obligations are paid in full (excluding obligations under or in respect
of Specified Swap Agreements, contingent obligations for which no claim has been
made or pursuant to Specified Cash Management Agreements), no Letter of Credit
shall be outstanding (other than Letters of Credit which have been cash
collateralized or backstopped in a manner reasonably acceptable to the Issuing
Lender thereof) and the Commitments are terminated. If any amount shall be paid
to any Guarantor on account of such subrogation rights at any time when all of
the Borrower Obligations shall not have been paid in full (excluding obligations
under or in respect of Specified Swap Agreements, contingent obligations for
which no claim has been made or pursuant to Specified Cash Management
Agreements), such amount shall be held by such Guarantor in trust for the
Administrative Agent and the Secured Parties, and shall, promptly upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the
Administrative Agent, if required), to be applied against the Guaranteed
Obligations, whether matured or unmatured, in the order set forth in
Section 6.4.

2.4 Amendments, etc. with respect to the Guaranteed Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Borrower Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Borrower Obligations continued, and the Borrower
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, and the Credit Agreement and the other
Loan Documents and any other documents executed and delivered in connection
therewith may be amended, restated, amended and restated, modified, supplemented
or terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders or all Lenders, as the case may be) may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by the Administrative Agent or any Lender for the payment of the Borrower
Obligations may be sold, exchanged, waived, surrendered or released. Neither the
Administrative Agent nor any Lender shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Guaranteed Obligations.

2.5 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Guaranteed
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon the guarantee contained in this Section 2 or acceptance of the
guarantee contained in this Section 2; the Borrower Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon the guarantee
contained in this Section 2; and all dealings between the Loan Parties, on the
one hand, and the Administrative Agent and the Lenders, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 2. Each Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrower or any of the Guarantors with respect to the
Guaranteed Obligations. Each Guarantor understands and agrees that the guarantee
contained in this Section 2 shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (a) the validity or
enforceability of the Credit Agreement or any other Loan Document, any of the
Guaranteed Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
the Administrative Agent or any Lender, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or

 

7



--------------------------------------------------------------------------------

be asserted by the Borrower, any other Loan Party or any other Person against
the Administrative Agent or any Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of the Borrower or such Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower for the Borrower Obligations, or of such Guarantor
under the guarantee contained in this Section 2, in bankruptcy or in any other
instance, other than payment in full of the Borrower Obligations. When making
any demand hereunder or otherwise pursuing its rights and remedies hereunder
against any Guarantor, the Administrative Agent or any Lender may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as it may have against the Borrower, any other Guarantor or any
other Person or against any collateral security or guarantee for the Guaranteed
Obligations or any right of offset with respect thereto, and any failure by the
Administrative Agent or any Lender to make any such demand, to pursue such other
rights or remedies or to collect any payments from the Borrower, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the
Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Administrative Agent or any Lender against any Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

2.6 Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Borrower Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in Dollars at
the Funding Office.

SECTION 3. GRANT OF SECURITY INTEREST

Each Grantor hereby assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in, all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:

(a) all Accounts;

(b) all Chattel Paper;

(c) all Commercial Tort Claims;

(d) all Deposit Accounts;

(e) all Documents;

(f) all Equipment;

 

8



--------------------------------------------------------------------------------

(g) all Fixtures;

(h) all General Intangibles;

(i) all Instruments;

(j) all Intellectual Property;

(k) all Inventory;

(l) all Investment Property;

(m) all Letter-of-Credit Rights;

(n) all other property not otherwise described above (except for any property
specifically excluded from any clause in this section above, and any property
specifically excluded from any defined term used in any clause of this section
above);

(o) all books and records pertaining to the Collateral; and

(p) to the extent not otherwise included, all Proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any Person with respect to any of the foregoing;

provided, however, that notwithstanding any to the contrary herein, the term
“Collateral” shall not include any Excluded Collateral.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent, the Lenders and the Issuing Lenders to enter
into the Credit Agreement and to induce the Lenders and Issuing Lenders to make
their respective extensions of credit to the Borrower thereunder, each Grantor
hereby represents and warrants to the Administrative Agent, each Lender and each
Issuing Lender that:

4.1 Title; No Other Liens. Except for the security interest granted to the
Administrative Agent for the ratable benefit of the Secured Parties pursuant to
this Agreement and the other Liens permitted to exist on the Collateral pursuant
to the Credit Agreement, such Grantor owns each item of the Collateral free and
clear of any and all Liens or claims of others. None of the Grantors have filed
or consented to the filing of any financing statement or other public notice
with respect to all or any part of the Collateral in any public office, except
such as have been filed in favor of the Administrative Agent, for the ratable
benefit of the Secured Parties, pursuant to this Agreement or as are permitted
by the Credit Agreement. Without limiting the foregoing, for the avoidance of
doubt, it is understood and agreed that any Grantor may, as part of its
business, grant licenses to third parties to practice or use Intellectual
Property owned or developed by a Grantor. For purposes of this Agreement and the
other Loan Documents, such licensing activity shall not constitute a “Lien” on
such Intellectual Property. The Administrative Agent and each Lender understand
that any such licenses may be exclusive to the applicable licensees, and such
exclusivity provisions may limit the ability of the Administrative Agent to
utilize, sell, lease or transfer the related Intellectual Property or otherwise
realize value from such Intellectual Property pursuant hereto.

 

9



--------------------------------------------------------------------------------

4.2 Perfected First Priority Liens. The security interests granted pursuant to
this Agreement (a) upon completion of the filings and other actions specified on
Schedule 3 (which, in the case of all filings and other documents referred to on
said Schedule, have been delivered to the Administrative Agent in completed and
duly executed form) will constitute valid perfected security interests in all of
the Collateral in favor of the Administrative Agent, for the ratable benefit of
the Secured Parties, as collateral security for such Grantor’s Obligations,
enforceable in accordance with the terms hereof against all creditors of such
Grantor and any Persons purporting to purchase any Collateral from such Grantor,
in each case, to the extent such security interests may be perfected by such
filings and other actions and (b) are prior to all other Liens on the Collateral
in existence on the date hereof except Liens permitted by the Credit Agreement.

4.3 Jurisdiction of Organization; Chief Executive Office. On the date hereof,
such Grantor’s jurisdiction of organization and the location of such Grantor’s
chief executive office or sole place of business or principal residence, as the
case may be, are specified on Schedule 4.

4.4 Equipment. On the date hereof, the Equipment in excess of $30,000,000 (other
than mobile goods) are kept at the locations listed on Schedule 5.

4.5 Investment Property. (a) The shares of Pledged Stock pledged by such Grantor
hereunder constitute all the issued and outstanding shares of all classes of the
Capital Stock of each Issuer owned by such Grantor except that, in the case of
Foreign Subsidiary Voting Stock of Issuers that are Foreign Subsidiaries or
Foreign Subsidiary Holdcos, the shares of Foreign Subsidiary Voting Stock of
such Issuers pledged by such Grantor hereunder constitute 66% of all the issued
and outstanding Foreign Subsidiary Voting Stock of such Issuers (or, if such
Grantor owns less than 66% of the issued and outstanding Foreign Subsidiary
Voting Stock of any Issuer that is a Foreign Subsidiary, the shares of Foreign
Subsidiaries Voting Stock of such Issuer pledged by such Grantor hereunder
constitute all the issued and outstanding Foreign Subsidiary Voting Stock of
such Issuer that is owned by such Grantor).

(b) All the shares of the Pledged Stock have been duly and validly issued and
are fully paid and nonassessable.

(c) Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.

(d) Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens or options in favor of, or claims of, any other Person, except
the security interest created by this Agreement or as are permitted by the
Credit Agreement.

4.6 Intellectual Property. (a) Schedule 6 lists all Grantor Registered
Intellectual Property (other than any that have been abandoned or lapsed) and
all Copyright Licenses, Trademark Licenses and Patent Licenses under which any
Grantor is the exclusive licensee of a U.S. registered Copyright, Trademark
and/or Patent or applications therefor.

(b) All material Grantor Registered Intellectual Property is subsisting and
unexpired and, to the knowledge of the owning Grantor, valid and enforceable.

 

10



--------------------------------------------------------------------------------

(c) No holding, decision or judgment has been rendered by any Governmental
Authority which would limit or cancel the validity of, or such Grantor’s rights
in, any Grantor Registered Intellectual Property in any respect that could
reasonably be expected to have a Material Adverse Effect.

(d) No action or proceeding is pending, or, to the knowledge of such Grantor,
threatened, (i) seeking to limit or cancel the validity of any Grantor
Registered Intellectual Property or such Grantor’s ownership interest therein,
and (ii) which, if adversely determined, could reasonably be expected to have a
Material Adverse Effect.

SECTION 5. COVENANTS

Each Grantor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Borrower Obligations
shall have been paid in full (excluding obligations under or in respect of
Specified Swap Agreements, contingent obligations for which no claim has been
made or pursuant to Specified Cash Management Agreements), no Letter of Credit
shall be outstanding (other than Letters of Credit which have been cash
collateralized or backstopped in a manner reasonably acceptable to the Issuing
Lender thereof) and the Commitments shall have terminated:

5.1 Delivery of Instruments, Certificated Securities and Chattel Paper. If any
Grantor shall at any time hold or acquire any Instrument, Certificated Security
or Chattel Paper constituting Collateral and evidencing an amount in excess of
$30,000,000 payable, such Grantor shall promptly arrange for such Instrument,
Certificated Security or Chattel Paper to be delivered to the Administrative
Agent, duly indorsed in a manner satisfactory to the Administrative Agent, to be
held as Collateral pursuant to this Agreement.

5.2 Maintenance of Perfected Security Interest; Further Documentation. (a) Such
Grantor shall (i) except as otherwise expressly permitted hereunder or in the
Credit Agreement, maintain the security interest created by this Agreement as a
perfected security interest having at least the priority described in
Section 4.2 and (ii) use commercially reasonable efforts necessary to defend
such security interest against the claims and demands of all Persons whomsoever,
in each case, subject to the rights of such Grantor under the Loan Documents to
dispose of the Collateral.

(b) Annually, at the time of the delivery of the Borrower’s annual financial
statements with respect to the preceding fiscal year pursuant to Section 6.1(a)
of the Credit Agreement, such Grantor will furnish to the Administrative Agent
and the Lenders statements and schedules which provide the information on the
assets and property of such Grantor in reasonable detail consistent with that
provided in the Schedules hereto or confirm that there has been no change in
such information since the date on which the Grantor provided information to the
Administrative Agent and the Lenders pursuant to this Section 5.2(b) (other than
the information on Schedule 5, which shall not be subject to any such annual
update or confirmation).

(c) At any time and from time to time, upon the reasonable written request of
the Administrative Agent, and at the sole expense of such Grantor, such Grantor
will promptly and duly execute and deliver, and cause to be filed or recorded,
such further instruments and documents and take such further actions as the
Administrative Agent may reasonably request for the purpose of obtaining and
maintaining the security interest created by this Agreement over the Collateral
as a perfected security having at least the priority described in Section 4.2
and preserving the rights and powers herein granted, including, (i) filing any
financing or continuation statements under the Uniform Commercial Code (or other
similar laws) in effect in any jurisdiction with respect to the security
interests created hereby and (ii) in the case of Investment Property,
Letter-of-Credit Rights and any other relevant Collateral for which

 

11



--------------------------------------------------------------------------------

“control” (within the meaning of the applicable UCC) is required for perfection
under the applicable UCC, taking any commercially reasonable actions necessary
to enable the Administrative Agent to obtain “control” with respect thereto.

5.3 Changes in Name, etc. Within 30 days of changing (i) its jurisdiction of
organization or the location of its chief executive office or sole place of
business or principal residence from that referred to in Section 4.3 or (ii) its
name, such Grantor will provide written notice the Administrative Agent of such
change and deliver to the Administrative Agent all additional financing
statements and other documents reasonably requested by the Administrative Agent
to maintain the validity, perfection and priority of the security interests
provided for herein.

5.4 Notices. Such Grantor will advise the Administrative Agent and the Lenders
promptly, upon becoming aware, in reasonable detail, of:

(a) any Lien (other than security interests created hereby or Liens permitted
under the Credit Agreement) on any of the Collateral which would adversely
affect the ability of the Administrative Agent to exercise any of its remedies
hereunder; and

(b) the occurrence of any other event which could reasonably be expected to have
a Material Adverse Effect on the aggregate value of the Collateral or on the
security interests created hereby.

5.5 Investment Property. If such Grantor shall become entitled to receive or
shall receive any certificate (including any certificate representing a dividend
or a distribution in connection with any reclassification, increase or reduction
of capital or any certificate issued in connection with any reorganization),
option or rights in respect of the Capital Stock of any Issuer, whether in
addition to, in substitution of, as a conversion of, or in exchange for, any
shares of the Pledged Stock, or otherwise in respect thereof, such Grantor shall
accept the same as the agent of the Administrative Agent and the Secured
Parties, hold the same in trust for the Administrative Agent and the Secured
Parties and promptly deliver the same to the Administrative Agent in the exact
form received, duly indorsed by such Grantor to the Administrative Agent, if
required, together with an undated stock power covering such certificate duly
executed in blank by such Grantor, as additional collateral security for the
Obligations; provided, however, that such Grantor shall not be required to take
the foregoing actions with respect to such certificate, option or right in
respect of Foreign Subsidiary Voting Stock of a Foreign Subsidiary or a Foreign
Subsidiary Holdco to the extent that more than 66% of the issued and outstanding
Foreign Subsidiary Voting Stock of such Foreign Subsidiary or Foreign Subsidiary
Holdco is or would be pledged in favor of the Administrative Agent as collateral
security for the Obligations.

5.6 Intellectual Property. (a) Such Grantor (either itself or through licensees)
will (i) continue to use each of its material Trademarks (whether included in
the Grantor Registered Intellectual Property or unregistered) on each and every
trademark class of goods applicable to its current line as reflected in its
current catalogs, brochures and price lists to the extent necessary to maintain
such Trademark in full force free from any claim of abandonment for non-use,
(ii) maintain as in the past the quality of products and services offered under
such Trademark, (iii) use such Trademark with the appropriate notice of
registration and all other notices and legends required by applicable
Requirements of Law, (iv) not adopt or use any mark which is confusingly similar
or a colorable imitation of such Trademark unless the Administrative Agent, for
the ratable benefit of the Secured Parties, shall obtain a security interest in
such mark pursuant to this Agreement and (v) not (and not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby such
Trademark may become invalidated or impaired in any way.

 

12



--------------------------------------------------------------------------------

(b) Such Grantor (either itself or through licensees) will not do any act, or
omit to do any act, whereby any material Patent included in the Grantor
Registered Intellectual Property may become forfeited, abandoned or dedicated to
the public, provided, however, that the foregoing shall not limit such Grantor’s
right to enforce and defend its rights in and to any such Patent.

(c) Such Grantor (either itself or through licensees) will not (and will not
permit any licensee or sublicensee thereof to) do any act or knowingly omit to
do any act whereby any material portion of its Copyrights (whether included in
the Grantor Registered Intellectual Property or unregistered) may become
invalidated or otherwise impaired. Such Grantor will not (either itself or
through licensees) do any act whereby any material portion of such Copyrights
may fall into the public domain.

(d) Such Grantor (either itself or through licensees) will not do any act that
knowingly uses any of its material Intellectual Property to infringe the
intellectual property rights of any other Person.

(e) Such Grantor will promptly notify the Administrative Agent if it knows, or
has reason to know, that any application or registration relating to any
material Grantor Registered Intellectual Property may become forfeited,
abandoned or dedicated to the public, or of any adverse determination or
development (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office or any court or tribunal in any country)
regarding such Grantor’s ownership of, or the validity of, any material Grantor
Registered Intellectual Property or such Grantor’s right to register the same or
to own and maintain the same.

(f) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office or the
United States Copyright Office or acquire a registration of or application for
any such Intellectual Property, such Grantor shall report such filing to the
Administrative Agent within ten Business Days after the last day of the fiscal
quarter in which such filing or acquisition occurs for Patents and Trademarks.
Upon request of the Administrative Agent, such Grantor shall execute and
deliver, and have recorded, any and all agreements, instruments, documents, and
papers as the Administrative Agent may reasonably request to evidence the
Administrative Agent’s and the Secured Parties’ security interest in such
Copyright, Patent or Trademark, as applicable.

(g) Such Grantor will take all commercially reasonable steps, including in any
proceeding before the United States Patent and Trademark Office or the United
States Copyright Office, to maintain and pursue each application (and to obtain
the relevant registration) and to maintain each registration of the material
Grantor Registered Intellectual Property, including filing of applications for
renewal, affidavits of use and affidavits of incontestability, other than
abandonment of any Grantor Registered Intellectual Property at the end of the
applicable statutory term or upon any final rejection during prosecution, and,
with respect to any pending application included in the Grantor Registered
Intellectual Property that is not material to the owning Grantor, any
abandonment in the ordinary course of business.

(h) In the event that any of its material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Administrative Agent after it learns thereof and, if consistent with reasonable
business judgment under the circumstances, sue for infringement,
misappropriation or dilution or seek injunctive relief where appropriate and
attempt to recover any and all damages for such infringement, misappropriation
or dilution.

 

13



--------------------------------------------------------------------------------

5.7 Commercial Tort Claims. If such Grantor shall obtain an interest in any
Commercial Tort Claim with a potential value in excess of $30,000,000, such
Grantor shall within 30 days of obtaining such interest sign and deliver
documentation reasonably acceptable to the Administrative Agent granting a
security interest under the terms and provisions of this Agreement in and to
such Commercial Tort Claim.

SECTION 6. REMEDIAL PROVISIONS

6.1 Receivables. (a) At any time after the occurrence and during the continuance
of an Event of Default, if requested by the Administrative Agent, a Grantor
shall (i) promptly (and, in any event, within two Business Days) deposit the
Proceeds of any payment of Receivables collected by such Grantor in the exact
form received, duly indorsed by such Grantor to the Administrative Agent if
required, in a Collateral Account maintained under the sole dominion and control
of the Administrative Agent, subject to withdrawal by the Administrative Agent
for the account of the Secured Parties only as provided in Section 6.5, and
(ii) hold such Proceeds in trust for the Administrative Agent and the Secured
Parties. Each such deposit of Proceeds of Receivables shall be accompanied by a
report identifying in reasonable detail the nature and source of the payments
included in the deposit.

(b) At any time after the occurrence and during the continuance of an Event of
Default, at the Administrative Agent’s request, each Grantor shall use
commercially reasonable efforts to deliver to the Administrative Agent all
documents evidencing, and relating to, the agreements and transactions which
gave rise to the Receivables, including all orders, invoices and shipping
receipts.

(c) At any time after the occurrence and during the continuance of an Event of
Default, the Administrative Agent in its own name or in the name of others may
communicate in good faith in a reasonable manner with obligors under the
Receivables to verify with them to the Administrative Agent’s satisfaction the
existence, amount and terms of any Receivables.

(d) At any time after the occurrence and during the continuance of an Event of
Default, upon the request of the Administrative Agent, each Grantor shall notify
obligors on the Receivables that the Receivables have been assigned to the
Administrative Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Administrative Agent.

(e) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables to observe and perform all the conditions
and obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto. Neither the Administrative
Agent nor any Secured Party shall have any obligation or liability under any
Receivable (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by the Administrative Agent or any Secured Party
of any payment relating thereto, nor shall the Administrative Agent or any
Secured Party be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any Receivable (or any agreement giving rise
thereto) to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time.

6.2 Investment Property. (a) Unless an Event of Default shall have occurred and
be continuing and the Administrative Agent shall have given notice to the
relevant Grantor of the Administrative Agent’s intent to exercise its
corresponding rights pursuant to Section 6.2(b), each Grantor shall be permitted
to receive all cash dividends paid in respect of the Pledged Stock and all
payments made in respect of the Pledged Notes, to the extent permitted in the
Credit Agreement, and to exercise all

 

14



--------------------------------------------------------------------------------

voting and corporate or other organizational rights with respect to the
Investment Property; provided, however, that no vote shall be cast or corporate
or other organizational right exercised or other action taken which, in the
Administrative Agent’s reasonable judgment, would materially impair the
Collateral or which would be inconsistent with or result in any violation of any
provision of the Credit Agreement, this Agreement or any other Loan Document.

(b) If an Event of Default shall occur and be continuing and the Administrative
Agent has given written notice of its intent to exercise such rights to the
relevant Grantor or Grantors, (i) the Administrative Agent shall have the right
to receive any and all cash dividends, payments or other Proceeds paid in
respect of the Investment Property and make application thereof to the
Obligations in the order set forth in Section 6.4, and (ii) any or all of the
Investment Property shall be registered in the name of the Administrative Agent
or its nominee, and the Administrative Agent or its nominee may thereafter
exercise (x) all voting, corporate and other rights pertaining to such
Investment Property at any meeting of shareholders of the relevant Issuer or
Issuers or otherwise and (y) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Investment Property as if it were the absolute owner thereof (including the
right to exchange at its discretion any and all of the Investment Property upon
the merger, consolidation, reorganization, recapitalization or other fundamental
change in the corporate or other organizational structure of any Issuer, or upon
the exercise by any Grantor or the Administrative Agent of any right, privilege
or option pertaining to such Investment Property, and in connection therewith,
the right to deposit and deliver any and all of the Investment Property with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Administrative Agent may determine), but the
Administrative Agent shall have no duty to any Grantor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing.

(c) Each Grantor hereby authorizes and instructs each Issuer of any Investment
Property pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Investment Property directly to the Administrative Agent.

6.3 Proceeds to be Turned Over To Administrative Agent. In addition to the
rights of the Administrative Agent and the Secured Parties specified in
Section 6.1 with respect to payments of Receivables, if an Event of Default
shall occur and be continuing, all Proceeds received by any Grantor consisting
of cash, checks and other Cash Equivalents items shall be held by such Grantor
in trust for the Administrative Agent and the Secured Parties, and shall,
promptly upon receipt by such Grantor, be turned over to the Administrative
Agent in the exact form received by such Grantor (duly indorsed by such Grantor
to the Administrative Agent, if required). All Proceeds received by the
Administrative Agent hereunder shall be held by the Administrative Agent in a
Collateral Account maintained under its sole dominion and control. All Proceeds
while held by the Administrative Agent in a Collateral Account (or by such
Grantor in trust for the Administrative Agent and the Secured Parties) shall
continue to be held as collateral security for all the Obligations and shall not
constitute payment thereof until applied as provided in Section 6.5.

6.4 Application of Proceeds. If an Event of Default shall have occurred and be
continuing, at any time at the Administrative Agent’s election, the
Administrative Agent shall apply all or any part of Proceeds constituting
Collateral, whether or not held in any Collateral Account, and any proceeds of
the guarantee set forth in Section 2, in payment of the Obligations in the
following order:

 

15



--------------------------------------------------------------------------------

First, to pay incurred and unpaid fees and expenses of the Administrative Agent
under the Loan Documents;

Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Secured Parties according to the amounts of the Obligations
then due and owing and remaining unpaid to the Secured Parties;

Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Secured Parties according to the amounts of
the Obligations then held by the Secured Parties; and

Fourth, any balance remaining after the Obligations shall have been paid in full
(excluding obligations under or in respect of Specified Swap Agreements,
contingent obligations for which no claim has been made or pursuant to Specified
Cash Management Agreements), no Letters of Credit shall be outstanding (other
than Letters of Credit which have been cash collateralized or backstopped in a
manner reasonably acceptable to the Issuing Lender thereof) and the Commitments
shall have terminated shall be paid over to the Borrower or to whomsoever may be
lawfully entitled to receive the same.

Notwithstanding the foregoing, no amounts received from any Grantor shall be
applied to any Excluded Swap Obligations.

6.5 Code and Other Remedies. (a) If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the New York UCC or any other applicable law. Without limiting the generality of
the foregoing, the Administrative Agent may, without demand of performance or
other demand, presentment, protest, advertisement or notice of any kind (except
any notice required by law referred to below) to or upon any Grantor or any
other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived), may in such circumstances, promptly collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may promptly sell or otherwise dispose of and deliver the Collateral or
any part thereof (or contract to do any of the foregoing), in one or more
parcels at public or private sale or sales, at any exchange, broker’s board or
office of the Administrative Agent or any Lender or elsewhere upon such terms
and conditions as it may deem advisable and at such prices as it may deem best,
for cash or on credit or for future delivery without assumption of any credit
risk; provided that the Administrative Agent shall provide notice thereof prior
to or promptly after such exercise. Each purchaser, upon such public sale or
sales, and, to the extent permitted by law, upon any such private sale or sales,
shall hold the property so sold, free of any right or equity of redemption in
any Grantor, which right or equity is hereby waived and released. Each Grantor
further agrees, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at a place and time
which the Administrative Agent shall reasonably select that is reasonably
convenient to both parties, whether at such Grantor’s premises or elsewhere. The
Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 6.6, after deducting all reasonable costs and expenses
incurred in connection therewith or incidental to the care or safekeeping of any
of the Collateral or the rights of the Administrative Agent and the Secured
Parties hereunder, including reasonable and documented attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, in the
order set forth in Section 6.4, and only after such application and after the
payment by the Administrative Agent of any other amount required by any
provision of law, including Section 9-615(a)(3) of the New York UCC, need the
Administrative Agent account for the surplus, if any, to any Grantor. To the
extent permitted by

 

16



--------------------------------------------------------------------------------

applicable law, each Grantor waives all claims, damages and demands it may
acquire against the Administrative Agent or any Secured Parties arising out of
the exercise by them of any rights hereunder. If any notice of a proposed sale
or other disposition of Collateral shall be required by law, such notice shall
be deemed reasonable and proper if given at least 10 days before such sale or
other disposition.

(b) Grant of Intellectual Property License. Upon the occurrence and solely
during the continuation of an Event of Default, each Grantor hereby grants to
the Administrative Agent, for the benefit of the Secured Parties, an irrevocable
(solely during the Event of Default) nonexclusive license (exercisable without
payment of royalty or other compensation to such Grantor) to, solely for the
purpose of exercising its remedies and rights as set forth under this Section 6,
use, copy, distribute, perform, display, create derivative works of, make, have
made, sell, offer for sale, import, export and otherwise exploit, license or
sublicense any Intellectual Property owned by such Grantor as of the time such
Event of Default occurs, wherever the same may be located; provided, however,
that such licenses to be granted hereunder with respect to Trademarks shall be
subject to the maintenance of reasonable quality standards with respect to the
goods and services on which such Trademarks are used sufficient to preserve the
validity of such Trademarks.

6.6 Subordination. Each Grantor hereby agrees that, upon the occurrence and
during the continuance of an Event of Default, unless otherwise agreed by the
Administrative Agent, all Indebtedness owing by it to any Subsidiary of the
Borrower shall be fully subordinated to the indefeasible payment in full in cash
of such Grantor’s Obligations.

6.7 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Administrative Agent or any Lender to collect such deficiency.

SECTION 7. THE ADMINISTRATIVE AGENT

7.1 Administrative Agent’s Appointment as Attorney-in-Fact, etc. (a) At any time
after the occurrence and during the continuance of an Event of Default, each
Grantor hereby (x) irrevocably constitutes and appoints the Administrative Agent
and any officer or agent thereof, with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power and authority in the
place and stead of such Grantor and in the name of such Grantor or in its own
name, for the purpose of carrying out the terms of this Agreement, to take any
and all appropriate action and to execute any and all documents and instruments
which may be necessary or desirable to accomplish the purposes of this
Agreement, and (y) gives the Administrative Agent the power and right, on behalf
of such Grantor, without notice to or assent by such Grantor, to do any or all
of the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or Contract or
with respect to any other Collateral and file any claim or take any other action
or proceeding in any court of law or equity or otherwise deemed appropriate by
the Administrative Agent for the purpose of collecting any and all such moneys
due under any Receivable or Contract or with respect to any other Collateral
whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
Secured Parties’ security interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;

 

17



--------------------------------------------------------------------------------

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in Section 6.6 or 6.7,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral;

(v) direct any party liable for any payment under any of the Collateral to make
payment of any and all moneys due or to become due thereunder directly to the
Administrative Agent or as the Administrative Agent shall direct;

(vi) ask or demand for, collect, and receive payment of and receipt for, any and
all moneys, claims and other amounts due or to become due at any time in respect
of or arising out of any Collateral;

(vii) sign and indorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral;

(viii) commence and prosecute any suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect the Collateral or any
portion thereof and to enforce any other right in respect of any Collateral;

(ix) defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral;

(x) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate;

(xi) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Administrative Agent shall in its sole discretion determine;

(xii) generally, sell, transfer, pledge and make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the Administrative Agent were the absolute owner thereof for all purposes, and

(xiii) do, at the Administrative Agent’s option and such Grantor’s expense, at
any time, or from time to time, all acts and things which the Administrative
Agent deems necessary to protect, preserve or realize upon the Collateral and
the Administrative Agent’s and the Lenders’ security interests therein and to
effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

 

18



--------------------------------------------------------------------------------

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) (other than pursuant to clause
(ii) thereof) unless an Event of Default shall have occurred and be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c) The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate per annum equal to the highest rate per annum at which interest would then
be payable on any category of past due ABR Loans under the Credit Agreement,
from the date of payment by the Administrative Agent to the date reimbursed by
the relevant Grantor, shall be payable by such Grantor to the Administrative
Agent on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

7.2 Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. Neither the Administrative Agent, any
Secured Party nor any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Administrative Agent
and the Secured Parties hereunder are solely to protect the Administrative
Agent’s and the Secured Parties’ interests in the Collateral and shall not
impose any duty upon the Administrative Agent or any Secured Party to exercise
any such powers. The Administrative Agent and the Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.

7.3 Execution of Financing Statements. Pursuant to any applicable law, each
Grantor authorizes the Administrative Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Grantor in such form and in such
offices as the Administrative Agent determines appropriate to perfect the
security interests of the Administrative Agent under this Agreement. Each
Grantor authorizes the Administrative Agent to use the collateral description
“all personal property” or words of similar description in any such financing
statements. Each Grantor hereby ratifies and authorizes the filing by the
Administrative Agent of any financing statement with respect to the Collateral
made prior to the date hereof.

7.4 Authority of Administrative Agent. Each Grantor acknowledges that the rights
and responsibilities of the Administrative Agent under this Agreement with
respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the Secured
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be

 

19



--------------------------------------------------------------------------------

conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.

SECTION 8. MISCELLANEOUS

8.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 10.1 of the Credit Agreement.

8.2 Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 10.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1.

8.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Secured Party shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Administrative Agent or any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which the Administrative Agent or such Secured Party would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.

8.4 Enforcement Expenses; Indemnification. (a) Each Guarantor agrees to pay or
reimburse each Secured Party and the Administrative Agent for all its costs and
expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Agreement and the other Loan Documents to which such Guarantor is a party,
including the reasonable and documented fees and disbursements of counsel to
each Secured Party and of counsel to the Administrative Agent.

(b) Each Guarantor agrees to pay, and to hold the Administrative Agent and the
Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.

(c) Each Guarantor agrees to pay, and to hold the Administrative Agent and the
Secured Parties harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Borrower would be required to do so pursuant to Section 10.5 of the Credit
Agreement.

(d) The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

8.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Administrative
Agent and the Secured Parties and their successors and assigns; provided that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Administrative Agent.

 

20



--------------------------------------------------------------------------------

8.6 Set-Off. Each Grantor hereby irrevocably authorizes the Administrative Agent
and each Secured Party at any time and from time to time while an Event of
Default shall have occurred and be continuing, without notice to such Grantor or
any other Grantor, any such notice being expressly waived by each Grantor, to
set-off as appropriate and apply any and all deposits (general or special, time
or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Administrative Agent or such Secured Party to or for the credit or
account of such Grantor, or any part thereof in such amounts as the
Administrative Agent or such Secured Party may elect, against and on account of
the obligations and liabilities of such Grantor to the Administrative Agent or
such Secured Party (or any branch or agency thereof) against such Grantor, in
any currency, whether arising hereunder, under the Credit Agreement or any Loan
Document, as the Administrative Agent or such Lender may elect, whether or not
the Administrative Agent or any Secured Party has made any demand for payment
and although such obligations, liabilities and claims may be contingent or
unmatured; provided that to the extent prohibited by applicable law as described
in the definition of “Excluded Swap Obligation,” no amount received from or
set-off with respect to, any Grantor shall be applied to any Excluded Swap
Obligation of such Grantor. The Administrative Agent and each Secured Party
shall notify such Grantor promptly of any such set-off and the application made
by the Administrative Agent or such Secured Party of the proceeds thereof;
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of the Administrative Agent and each
Secured Party under this Section 8.6 are in addition to other rights and
remedies (including other rights of set-off) which the Administrative Agent or
such Secured Party may have.

8.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by email or
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Section 10.8 of the Credit Agreement
shall apply mutatis mutandis.

8.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Administrative Agent and the Secured Parties with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Secured Party relative to subject matter hereof and thereof not expressly set
forth or referred to herein or in the other Loan Documents.

8.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

21



--------------------------------------------------------------------------------

8.12 Submission To Jurisdiction; Waivers. Each Grantor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the non exclusive general jurisdiction of the courts of
the State of New York in the Borough of Manhattan, the courts of the United
States of America for the Southern District of New York, and appellate courts
from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

8.13 Acknowledgements. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Grantors, on the one hand, and the Administrative Agent and Lenders, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.

8.14 Additional Grantors. Each Subsidiary of the Borrower that is required to
become a party to this Agreement pursuant to Section 6.9 of the Credit Agreement
shall become a Grantor for all purposes of this Agreement upon execution and
delivery by such Subsidiary of an Assumption Agreement substantially in the form
of Annex 1 hereto.

8.15 Releases. (a) At such time as the Borrower Obligations shall have been paid
in full (excluding obligations under or in respect of Specified Swap Agreements,
contingent obligations for which no claim has been made or pursuant to Specified
Cash Management Agreements), the Commitments have been terminated and no Letters
of Credit shall be outstanding (other than Letters of Credit which have been
cash collateralized or backstopped in a manner reasonably acceptable to the
Issuing Lender thereof), the Collateral shall be automatically released from the
Liens created hereby, and

 

22



--------------------------------------------------------------------------------

this Agreement and all obligations (other than those expressly stated to survive
such termination) of the Administrative Agent and each Grantor hereunder shall
automatically terminate, all without delivery of any instrument or performance
of any act by any party, and all rights to the Collateral shall automatically
revert to the Grantors. At the request and sole expense of any Grantor following
any such termination, the Administrative Agent shall promptly deliver to such
Grantor any Collateral held by the Administrative Agent hereunder, and execute
and deliver to such Grantor such documents as such Grantor shall reasonably
request to evidence such termination.

(b) If (i) any of the Collateral shall be sold, transferred or otherwise
disposed of by any Grantor in a transaction not prohibited by any Loan Document
or otherwise consented to in accordance with Section 10.1 of the Credit
Agreement, (ii) a Grantor is released from its obligations hereunder with
respect to the Liens or the Collateral granted by such Grantor (including
pursuant to the following sentence or in accordance with the terms of the Credit
Agreement), (iii) any assets previously constituting Collateral are or become
Excluded Collateral or (iv) such release of Collateral is otherwise consented to
in accordance with Section 10.1 of the Credit Agreement, then (x) such
Collateral will automatically be released and (y) the Administrative Agent, at
the request and sole expense of the relevant Grantor, shall promptly execute and
deliver to such Grantor all releases or other documents reasonably necessary or
desirable for the release of the Liens created hereby on such Collateral. A
Guarantor shall automatically be released from its obligations hereunder: (i) in
the event that all the Capital Stock or all or substantially all of the assets
of such Guarantor shall be sold, transferred or otherwise disposed of in a
transaction permitted by the Credit Agreement, (ii) any other circumstance
described in Section 10.14 of the Credit Agreement or (iii) at the request of
the Borrower, if such Guarantor is not, at the time of such release, a Material
Subsidiary. The Administrative Agent may request a certification from the
Borrower that such release is in compliance with this Agreement in connection
with any request by the Borrower for the Administrative Agent to execute and
deliver any releases or other documents reasonably necessary or desirable for
the release of the Liens created hereby on any released Collateral.

8.16 WAIVER OF JURY TRIAL. EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

8.17 Effect of Restatement. This Agreement shall amend and restate the Guarantee
and Collateral Agreement, dated as of June 17, 2016, by the Borrower and each
Subsidiary Guarantor in favor of the Administrative Agent, as amended, amended
and restated or replaced from time to time (the “Existing Guarantee and
Collateral Agreement”), in its entirety, with the parties hereto acknowledging
and agreeing that there is no novation of the Existing Guarantee and Collateral
Agreement and from and after the effectiveness of this Agreement, the rights and
obligations of the parties under the Existing Guarantee and Collateral Agreement
shall be subsumed and governed by this Agreement.

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

GARTNER, INC. By:  

/s/ Craig W. Safian

  Name:   Craig W. Safian   Title:  

Executive Vice President and Chief

Financial Officer

 

COMPUTER FINANCIAL CONSULTANTS, INC. By:  

/s/ Craig W. Safian

  Name:   Craig W. Safian   Title:   President

 

THE RESEARCH BOARD, INC. By:  

/s/ Craig W. Safian

  Name:   Craig W. Safian   Title:   President

 

SOFTWARE ADVICE, INC. By:  

/s/ Craig W. Safian

  Name:   Craig W. Safian   Title:   President

 

DATAQUEST, INC. By:  

/s/ Craig W. Safian

  Name:   Craig W. Safian   Title:   President

 

CAPTERRA INC. By:  

/s/ Craig W. Safian

  Name:   Craig W. Safian   Title:   President

 

CEB INC. By:  

/s/ Craig W. Safian

  Name:   Craig W. Safian   Title:   President

 

[Signature Page to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

EVANTA VENTURES, INC. By:  

/s/ Craig W. Safian

  Name:   Craig W. Safian   Title:   President

 

CXO ACQUISITION CO. By:  

/s/ Craig W. Safian

  Name:   Craig W. Safian   Title:   President

 

CEB INTERNATIONAL HOLDINGS, INC. By:  

/s/ Craig W. Safian

  Name:   Craig W. Safian   Title:   President

 

L2, INC. By:  

/s/ Craig W. Safian

  Name:   Craig W. Safian   Title:   President

 

GARTNER, LLC By:  

/s/ Craig W. Safian

  Name:   Craig W. Safian   Title:   President

 

TOPO RESEARCH, LLC By:  

/s/ Craig W. Safian

  Name:   Craig W. Safian   Title:   President

 

[Signature Page to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative

Agent

By:  

/s/ Kelly Milton

  Name:   Kelly Milton   Title:   Executive Director

 

[Signature Page to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

[Schedules Omitted]



--------------------------------------------------------------------------------

Annex 1 to

Guarantee and Collateral Agreement

ASSUMPTION AGREEMENT, dated as of                     ,             , made by
                                          (the “Additional Grantor”), in favor
of JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions or
entities (the “Lenders”) parties to the Credit Agreement referred to below. All
capitalized terms not defined herein shall have the meaning ascribed to them in
such Credit Agreement.

W I T N E S S E T H :

WHEREAS, Gartner, Inc. (the “Borrower”), the Lenders and the Administrative
Agent have entered into an Amended and Restated Credit Agreement, dated as of
                    , 2020 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Subsidiaries have entered into the Amended and Restated Guarantee and
Collateral Agreement, dated as of                     , 2020 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Guarantee and Collateral Agreement”) in favor of the Administrative
Agent for the ratable benefit of the Secured Parties;

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Grantor thereunder with the same force and effect as
if originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder. The information set forth in Annex 1 hereto is hereby added
to the information set forth in the Schedules to the Guarantee and Collateral
Agreement. The Additional Grantor hereby represents and warrants that each of
the representations and warranties contained in Section 4 of the Guarantee and
Collateral Agreement is true and correct on and as the date hereof (after giving
effect to this Assumption Agreement) as if made on and as of such date.

2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

Annex 1 to

Assumption Agreement

Supplement to Schedule 1

Supplement to Schedule 2

Supplement to Schedule 3

Supplement to Schedule 4

Supplement to Schedule 5

Supplement to Schedule 6